                                           ÿ
                                        2ÿ?@ABCÿDEÿDF@GHIJÿKLMEÿ
                                        3ÿ9NO  PAQAWXÿ ÿRA@YÿÿNS   Eÿ525WXÿ  ÿ Z[\ÿ]^^_?K`ÿ
                                           DTUV                 DTUV
                                            52L5ÿ\Eÿ^A@aÿUSAQJÿ̀bOÿ29JÿRScÿ38ÿ
                                        4ÿZA    ÿdO   C7AL1JÿNO   PÿAVQHASÿ9gO2ÿ42ÿ
                                           e
                                           8    3 fÿ4
                                        5ÿe83fÿ47174ÿ^Acÿ    7   7
                                        6ÿ[b
                                           ÿ
                                              bS@gOILÿhS@ÿViABgbBhhÿ
                                                                                    klmnopÿqnrnoqÿpmqnsmtnÿtuksnÿ
                                        7ÿ
                                        8ÿ                                                 pmqnsmtnÿuvÿlowrprÿ
                                        9ÿ Z[N?Kÿ
                                            ÿ
                                                          RZ[Nx`Jÿ                                  ÿ?ALOÿNSEÿÿÿ3321P1 7371U^R1RN\ÿ
                                         ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿViABgbBhhJÿ            ÿÿ
                                       2ÿ PÿLEÿ                                                       ÿÿ
                                       22ÿ ^^]TUÿ̀K[`            ]N`ÿW]yKZ`JÿZyzEJÿAÿ
                                              S@OBCgÿ?S@GS@AbBSg{ÿD[Nz[Z[XÿR[XJÿ qonolq                nmkrnm
                                                                                                               mulÿulÿ
                                                                                                                     uvrlpÿ
                                                                                                                        ÿ
                                                                                                                        nm  usposÿ
                                                                                                                            oÿm
                                                                                                                              lÿ   mvusÿ
                                                                                                                                        tÿ nuÿ
                                            ZZ   ?J  ÿA ÿ
                                                        NO   P A Q A
                                       23ÿ Q}|}Aÿ^]TUÿ̀K[`]N`ÿW]yKZ{ÿÿZ  BaB  bOQ1ZB
                                                                                   A| BiB
                                                                                        bIÿ
                                                                                          ?SaGAgIÿ  soÿ    nuÿ povolprlnq       ÿ  ÿÿ
                                                                                                       pmq  mqqÿ   ÿ
                                                                                                                                    ÿ
                                                                                                                                           ÿ
ÿ ÿ!"#ÿ$!%&ÿ'(ÿ)&ÿ*$+ÿ,)-ÿ




                                       24ÿ D[Nz[Z[XÿVZ[?KJÿZZ?JÿAÿNOPAQAÿ roopÿ                                wm urnm ulÿ ÿÿÿkqtÿ
    ÿÿ ÿÿÿ




                                                                                                       ¡ÿ ¢ £ÿlsqÿ
                                                                                                                          ¤¥¦
                                                                                                                             §
     4(5(67$8(ÿ9-),:ÿ3;2<2;2;ÿ
      !=.>#>5(ÿ9-),:ÿ3;2<2;3)ÿ




                                       25ÿ Z`K[`
                                              BaBbOQ1ZBA|BiBbIÿ?SaGAgIÿQ}|}Aÿ^]TUÿ ÿ
        !.ÿ/(0!.&ÿ1/ÿÿ23ÿ




                                                       ]N`ÿZ[`ÿdK~[`{ÿz]K`ÿ2ÿÿ2Jÿ ÿ
                                       26ÿ BgiFLBPPOOJ{ÿÿÿAgQÿU]KÿKNy_y_K`ÿ2ÿÿ2{ÿ ÿ
                                            Bg  iF L B
                                       27ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿzOhOgQAgbLEÿ
                                       28ÿ ÿ
                                       29ÿÿÿ ViABgbBhhJÿZ[N?KÿRZ[Nx`Jÿ|IÿAgQÿbH@SFCHÿHBLÿAbbS@gOIJÿ?@ABCÿDF@GHIJÿKLMEÿShÿDTUVWXÿ
                                       2ÿYÿDTUVWXÿZ[\ÿ]^^_?K`JÿAgQÿzOhOgQAgbLJÿ^]TUÿ̀K[`]N`ÿW]yKZ`JÿZyzEJÿD[Nz[Z[Xÿ
                                       3ÿR[XJÿZZ?JÿAgQÿD[Nz[Z[XÿVZ[?KJÿZZ?Jÿ|IÿAgQÿbH@SFCHÿbHOB@ÿAbbS@gOIJÿxA@BOÿNEÿ\BiLSgJÿKLMEÿ
                                       32ÿShÿ[ZdKU`]NJÿy[XZ]UÿYÿ̀[NzKU`JÿHO@O|Iÿ@OLGObhFiiIÿLF|aBbÿbHOB@ÿ̀bBGFiAbBSgÿAgQÿ]@QO@ÿbSÿÿ
                                       33ÿ}}}ÿ
                                       34ÿ}}}ÿ
                                       35ÿ}}}ÿ
                                       36ÿ}}}ÿ
                                       37ÿ}}}ÿ
                                       38ÿ}}}ÿ
                                       39ÿ}}}ÿ
                                         ÿ
                                                                                           1ÿ2ÿ1ÿ
                                           ÿ
                                        3ÿ?@A?BCÿAD?ÿAEF?ÿGHIÿJKLEBAEGGÿAHÿI?MNOPQÿSOÿTUVUPQWPSMXÿYOSZOPÿ[OÿTZM\ZMMÿ]^WZPSZVVXMÿ_^WZ\MÿVO`ÿ
                                        2ÿaKK?b?CÿcEHKLAEHBÿHGÿ52defegeÿh2 iLjÿLBCÿkelefeÿ763e8eÿÿfLECÿI?mnHBm?ÿoEKKÿBHoÿp?ÿCq?ÿHBÿ
                                        4ÿrLsÿ32tÿ223eÿ
                                        5ÿrdlJuvÿwÿrdlJuvÿxayÿz{{|g}fÿ ÿ axc}lfzktÿ~avxzlÿwÿfak}lfÿ
                                        6ÿÿ
                                        7ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿ ÿ ÿÿÿÿÿÿÿÿÿ ÿÿÿÿ
                                        8ÿgIÿ ÿ ÿ
                                              LEbÿrqInDstÿ}meÿÿ ÿ ÿ ÿ LIE?ÿkeÿyEKmHBtÿ}meÿ
                                        9ÿk?   LCLÿLIÿkHeÿ535ÿÿ ÿ ÿ ÿ k?LCLÿLIÿkHeÿ868ÿ
                                           9535ÿyeÿ{LIFÿlHLCtÿfA?ÿ39tÿH@ÿ28ÿ ÿ 776ÿILBCÿrHBA?EAHÿJosetÿfqEA?ÿ2 ÿ
                                         ÿix8Lm2ÿc?  bLmtÿkcÿÿ9343ÿ ÿ ÿ ÿ xLmÿc?bLmtÿkcÿÿ935ÿ
                                                 jÿ47177ÿ ÿ ÿ ÿ ÿ i82jÿ49518 ÿ
                                       3ÿaAAHIB?sÿGHIÿJKLEBAEGGÿÿ ÿ ÿ ÿ aAAHIB?smÿGHIÿ?G?BCLBAmÿ
                                       33ÿÿ
                                       32ÿÿÿ ÿ ÿ ÿ ¡[ÿ¡¢ÿ¢£ÿ£¤T¥¤¥T¦ÿÿ
ÿ ÿ!"#ÿ$!%&ÿ'(ÿ)&ÿ*$+ÿ,)-ÿ
    ÿÿ ÿÿÿ




                                       34ÿÿ
     4(5(67$8(ÿ9-),:ÿ3;2<2;2;ÿ
      !=.>#>5(ÿ9-),:ÿ3;2<2;3)ÿ
        !.ÿ/(0!.&ÿ1/ÿÿ23ÿ




                                       35ÿÿ ÿ ÿ ÿ
                                       36ÿÿÿ ÿÿ ÿÿ dk|                  ~}ÿf~a~}fÿ|f~l|g~ÿ§d}ÿ
                                                                   dk|~}ÿf~a~}fÿra|f~la~}ÿ§d}ÿ
                                       37ÿÿ
                                       38ÿÿ                                                     DATED this 6th day of May, 2021.

                                       39ÿÿ ÿ ÿ LA?Cÿ̈ÿrLsÿtÿ223eÿ
                                       3ÿ
                                       2ÿ
                                       23ÿ
                                       22ÿ
                                       24ÿ
                                       25ÿ
                                       26ÿ
                                       27ÿ
                                       28ÿ
                                       29ÿ
                                         ÿ
                                                                                          1ÿ2ÿ1ÿ
